UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-7864



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


COLLIN HENRY, a/k/a Roy Mitchell,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
89-362-S, CA-97-3646-S)


Submitted:   March 26, 1998                 Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Collin Henry, Appellant Pro Se. Beth Perovich Gesner, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss the appeal on the reasoning of the district court that Appel-

lant failed to obtain authorization to file this successive motion

pursuant to 28 U.S.C.A. § 2244 (West 1994 & Supp. 1997). United
States v. Henry, Nos. CR-89-362-S; CA-97-3646-S (D. Md. Oct. 22,

1997; Nov. 14, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2